          Case 1:20-cv-10797-DLC Document 5 Filed 08/09/20 Page 1 of 8



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

BOSTON, MA
                                                    CIVIL ACTION NO:               1-20-cv-10797
                             .


Gina Alongi, in her capacity as Administrator for )
International Union of Operating Engineers,        )
Local 4 Health and Welfare, Pension, Annuity and )
Savings Funds, Labor-Management Cooperation        )
Trust and Hoisting and Portable Engineers Local 4 )
Apprentice and Training Fund and International     )
Union of Operating Engineers National Training     )
Fund                                                )
                                       Plaintiffs,


v.


NASDI, LLC                                          )
And                                                 )
Arthur M. Dore)

                                     Defendants.

        DEFENDANT(S)’S ANSWER AND COUNTERCLAIM TO PLAINTIFF’S
                           COMPLAINT


1.     Defendant(s) is without sufficient information to either admit or deny the allegations
       contained in Paragraph 1 of Plaintiff’s Complaint.

2.     Defendant(s) is without sufficient information to either admit or deny the allegations
       contained in Paragraph 2 of Plaintiff’s Complaint.

3.     Defendant(s) is without sufficient information to either admit or deny the allegations
       contained in Paragraph 3 of Plaintiff’s Complaint.
         Case 1:20-cv-10797-DLC Document 5 Filed 08/09/20 Page 2 of 8



4.    Defendant(s) is without sufficient information to either admit or deny the allegations
      contained in Paragraph 4 of Plaintiff’s Complaint.

5.    Defendant(s) is without sufficient information to either admit or deny the allegations
      contained in Paragraph 5 of Plaintiff’s Complaint.

6.    Defendant(s) is without sufficient information to either admit or deny the allegations
      contained in Paragraph 6 of Plaintiff’s Complaint.

7.    Defendant(s) is without sufficient information to either admit or deny the allegations
      contained in Paragraph 7 of Plaintiff’s Complaint.

8.    Defendant(s) is without sufficient information to either admit or deny the allegations
      contained in Paragraph 8 of Plaintiff’s Complaint.

9.    Defendant(s) is without sufficient information to either admit or deny the allegations
      contained in Paragraph 9 of Plaintiff’s Complaint.

10.   Defendant admits the allegations contained in Paragraph 10, except to the extent that a
      legal conclusion is required and also as relates to the Defendants’ address which has been
      changed.

11.   Defendant is unable to admit or deny the allegations contained in Paragraph 11 to the
      extent that they refer to privileged information and to the extent that a legal conclusion is
      required.

                             General Allegations of Fact

12.   Defendant admits the allegations contained in Paragraph 12 to the best of their
      knowledge, information and belief.

13.   Defendant admits the allegations contained in Paragraph 13 to the best of their
      knowledge, information and belief.

14.   Defendant admits the allegations contained in Paragraph 14 to the best of their
      knowledge, information and belief.

15.   Defendant admits the allegations contained in Paragraph 15 to the best of their
      knowledge, information and belief.

16.   Defendant denies the allegations contained in Paragraph 16 and states further that a
      payment was made shortly after this lawsuit was filed.
          Case 1:20-cv-10797-DLC Document 5 Filed 08/09/20 Page 3 of 8



17.    Defendant is without sufficient information to admit or deny the allegations contained in
       Paragraph 17.

18.    Defendant is without sufficient information to admit or deny the allegations contained in
       Paragraph 18.
19.

20.    Defendant(s) admits the allegations contained in Paragraph 6 of Plaintiff’s Complaint but
       states further that Strong Arm Iron Workers has been dissolved on or before 6/30/2019.

7.     Paragraph 7 appears to be a legal conclusion but to the extent that Paragraph 7 requires a
       response, Defendants are without sufficient information to admit or deny.

8.     Paragraph 8 appears to be a legal conclusion but to the extent that Paragraph 8 requires a
response, Defendants are without sufficient information to admit or deny.

9.     Defendant(s) admits the allegations contained in Paragraph 9 to the best of their
       knowledge, information and belief.

10.    Defendant(s) admits the allegations contained in Paragraph 10 to the best of their
       knowledge, information and belief.

11.    Paragraph 11 does not require a response as it calls for a conclusion of law.

12.    Defendant(s) admits the allegations contained in Paragraph 12 to the best of their
       knowledge, information and belief.

13.    Defendant(s) admits the allegations contained in Paragraph 13 to the best of their
       knowledge, information and belief.

14.    Defendant(s) is without sufficient information to either admit or deny the allegations
       contained in Paragraph 14 of Plaintiff’s Complaint.

15.    Defendant(s) is without sufficient information to either admit or deny the allegations
       contained in Paragraph 15 of Plaintiff’s Complaint.

16.    Defendant(s) admits the allegations contained in Paragraph 16 to the best of their
       knowledge information and belief.

17.    Defendant(s) are without sufficient information to admit or deny the allegation contained
       in Paragraph 17.
          Case 1:20-cv-10797-DLC Document 5 Filed 08/09/20 Page 4 of 8



18.    Defendant(s) are without sufficient information to admit or deny the allegations contained
       in Paragraph 18.


                  COUNT I Violation of ERISA-Delinquent Contributions

19.     The Defendant(s) restate and incorporate herein by reference responsive paragraphs 1-18
of this Answer.
20.     Paragraph 20 calls for a legal conclusion and a response is not required.

21.    Defendant(s) deny the allegations contained in Paragraph 21.

                                  Count II Violation of CBA

22.     The Defendant(s) restate and incorporate herein by reference responsive paragraphs 1-21
of this Answer.

23.    Paragraph 23 appears to be a conclusion of law to which response is not required.



                                 Count III Violation of CBA

24.     The Defendant(s) restate and incorporate herein by reference responsive paragraphs 1-23
of this Answer.

25.    Paragraph 25 appears to be a conclusion of law to which response is not required.


                              Count IV Breach of Fiduciary Duty

       26.    The Defendant(s) restate and incorporate herein by reference responsive
       paragraphs 1-25,

27.    Defendant(s) are unable to answer the allegations contained in paragraph 27 due to
       privilege and to the extent that they call for a legal conclusion.

28.    Defendant(s) are unable to answer the allegations contained in Paragraph 28 due to
       privilege and to the extent that they call for a legal conclusion.
          Case 1:20-cv-10797-DLC Document 5 Filed 08/09/20 Page 5 of 8




         WHEREFORE, the Defendant(s), respectfully requests that this Honorable Court dismiss
Plaintiff’s Complaint and find judgment in their favor together with attorneys’ fees, costs and
such other relief as this Court deems just and proper.



                                 AFFIRMATIVE DEFENSES


                              FIRST AFFIRMATIVE DEFENSE

       The Defendant(s) says that the Plaintiff fails to state a claim upon which relief may be
granted.

                             SECOND AFFIRMATIVE DEFENSE

        The Defendant(s) says that the Plaintiff’s Complaint is barred by the applicable statute of
limitations.

                              THIRD AFFIRMATIVE DEFENSE

       The Defendant(s) says that there is insufficient service of process.

                            FOURTH AFFIRMATIVE DEFENSE

       The Defendant(s) says that the Plaintiff’s claims are barred by the doctrine of laches.


                              FIFTH AFFIRMATIVE DEFENSE

       The Defendant(s) says that the Plaintiff’s claims are barred by the doctrine of estoppel.

                              SIXTH AFFIRMATIVE DEFENSE

       The Defendant(s) says that Plaintiff’s claims are unenforceable due to duress.
          Case 1:20-cv-10797-DLC Document 5 Filed 08/09/20 Page 6 of 8




                           SEVENTH AFFIRMATIVE DEFENSE

       The Defendant(s) says that Plaintiff’s claims are unenforceable due to failure of
consideration.



        Wherefore, the Defendant(s) demands that the Plaintiff’s complaint be dismissed with
prejudice and judgment entered in favor of the Defendant(s) with costs and attorney’s fees for this
action.


                                      Defendants’ Counterclaims

                                            Count 1
                    Breach of Implied Covenant of Good Faith and Fair Dealing

       29.     On or about April 22, 2020, Plaintiffs notified Defendants by email that they would
       defer filing this lawsuit until the close of business on April 24, 2020 (Friday) to allow for
       Defendants to make payment.

       30.    Instead, Plaintiffs notified Defendants on the morning of Friday, 4/24/2020 that the
       complaint had already been filed. It should also be noted that despite Plaintiff having
       already filed the within complaint, Defendants, in good faith, still made their payment as
       soon as possible on Tuesday, 4/28/2020.

       31.    Defendants’ allege that this failure to honor their promise of forbearance when
       payment was forthcoming was a breach of the implied covenant of good faith and fair
       dealing.


                                    Count 2
                    Interference with Advantageous Business Relationship

       32.   On or about April 24, 2020, Plaintiffs, through counsel, notified at least two of
       Defendants’ general contractors that NASDI was behind in their payments.

       33.   This action was unnecessary in light of the forthcoming payment and resulted in
       embarrassment and possible loss of future business for NASDI.
         Case 1:20-cv-10797-DLC Document 5 Filed 08/09/20 Page 7 of 8




The Defendants demand trial by jury on all claims, defenses and counterclaims so triable.




                                                   Respectfully submitted,
                                                   Defendant(s)
                                                   NASDI LLC
                                                   And Arthur M. Dore
                                                   By their Attorney,
                                                   Megan M. Dart
                                                   704 Washington St #146
                                                   South Easton, MA 02375
                                                   #679812
                                                   617.653.9773
                                                   Megan.dart@gmail.com


                                                   /S/MEGAN DART_______


DATED 8-6-2020

                                CERTIFICATE OF SERVICE

A true copy of this Answer is sent this day to Greg Gelman, Attorney for Plaintiff by Electronic
                                             Notice.
Case 1:20-cv-10797-DLC Document 5 Filed 08/09/20 Page 8 of 8
